Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to claims filed 06/07/2022.. Claims 1-10, and 23-25 are cancelled. 

Reasons for Allowance
Claims 11-22 are allowed. The following is an examiner’s statement of reasons for allowance: Haring (US 2021/0160081), Osborn (US 2020/0104841) and Hobson (US 2002/0133467).
Haring teaches user authentication and generating keys to facilitate user and device authentication. Osborn teaches authorization for the transaction payment.  Hobson teaches redirecting a user’s browser to a merchant’s website.
The closest prior art of record either individually or in combination fail to teach or suggest a system for executing a secure action, the system comprising: a user device, a service provider server, an attestation server, a client server, a directory server, and an access control server in data communication with a data network; the user device comprising a device authenticator that comprises a secure execution and secure storage device, the device authenticator configured to generate  a device authenticator private key and a device authenticator public key, wherein the device authenticator private key is stored on the device authenticator and the device authenticator public key is stored on the attestation server, the user device further comprising a user agent, the user agent comprising at least one of a web browser and a native application, and the user agent configured to generate and send a transaction request to the service provider server; the service provider server configured to transmit transaction confirmation data to the attestation server after receiving the transaction request; the attestation server configured to generate and transmit a transaction confirmation request to the user device; the user device configured to activate the device authenticator to obtain a user input verification in response to the transaction confirmation request, and, after obtaining the user input verification, the device authenticator configured to generate a transaction confirmation response comprising a device authentication signature signed by the device authenticator private key; the user device configured to transmit the transaction confirmation response to the attestation server; the attestation server configured to verify the transaction confirmation response, comprising verifying the device authentication signature using the device authenticator public key and2Application No.: 17/188,391Docket No: 21260Amendment Dated: June 7, 2022 Reply to Office Action of: December 7, 2021 after verifying the transaction confirmation response, the attestation server further configured to redirect the user agent to the service provider server, and the attestation server further configured-to generate and transmit a payload to the client server, the payload comprising an attestation signature of successfully verifying the transaction confirmation response, the attestation signature generated using at least a private key of the attestation server, the client server comprising a merchant plugin, the client server configured to receive the payload from the attestation server and transmit the payload to the directory server, the directory server comprising a public key of the attestation server and a directory database that includes the access control server, the directory database used to route messages between the merchant plugin and the access control server, and the directory server is configured to, responsive to receiving the payload from the attestation server, use the public key of the attestation server to verify the attestation signature in the payload, the directory server is further configured to, responsive to verifying the attestation signature, transmit the payload and a verification result to the access control server, the access control server configured to, responsive to receiving the payload and the verification result from the directory server, generate a reply message that comprises at least one of a cardholder authentication verification value (CAVV), an electronic commerce indicator (ECI), and an acknowledgement value indicating that the attestation server is an entity that has previously verified the transaction confirmation response; and the access control server is configured to transmit the reply message to the directory server, the directory server is configured to transmit the reply message to the client server, the client server is configured to transmit the reply message to the attestation server, and the attestation server is configured to transmit the reply message to the service provider server.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094. The examiner can normally be reached Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685